DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Papers Received: Response dated 3/7/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26-30, 33-37, 41-47 and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al (US 2014/0120058 hereafter O’Shea) in view of Prausnitz et al (WO 2015/095772 hereafter Prausnitz) and Jarrett et al (US 2016/0166504 hereafter Jarrett).
	O’Shea discloses a fluid hydrogel formulation that can be injected into the body comprising a pharmaceutical agent covalently bound to a binding molecule where the molecule is non-particulate [abstract, 0387-0388].  The binding molecule has a molecular weight up to about 2 MDa [0490].  The resulting combination of drug and binding molecule can be released over a period of 60 days [0499].  The combination can comprise PEG and PGLA [0506].  The pharmaceutical agent is a prodrug such as prostaglandin [0093-0096].  The gel can be injected through a 20-23 gauge needle [0524].  The drug can be released via hydrolysis and changes in pH [0496]. The gel forms a solid once injected where the smallest side measures 0.5 mm [0524]. 
While the liquid is injected into the body to treat an eye condition, the reference is silent to the specific location of the injection.  The use of injections into the suprachoroidal space is known in the art as seen in the Prausnitz reference.
Prausnitz discloses a fluid formulation comprising a pharmaceutical agent and a binding molecule where the pharmaceutical agent bind and have a particulate radius greater than 7 nm and a molecular weightgreaterthan500 kDa (abstract, pg.2, lin. 10-25, pg.4, lin. 25-30, pg. 7, lin. 30-35; pg. 11, lin. 10-30). The binding molecule can be carboxymethyl cellulose, dextran or hyaluronic acid (pg. 11, lin. 5-10). The liquid forms a gel in the suprachoroidal space (Example 3 and 4). The fluid is used in methods to deliver pharmaceutical agents to the eye, comprising inserting a microneedle into the eye at the insertion site and infusing a volume of the fluid into the suprachoroidal space (Example 3 and 4). The clearance rate of the pharmaceutical agent is at least a day (pg. 18, lin. 30-35, pg. 19, and lin. 7).
The viscosity of the liquid formulation is more than 1 cps (pg. 9, lin. 25-32). The fluid gels within the space and can form a semisolid or sponge like insert (pg. 13, lin. 25-35). The formulation can be used 
While the reference discloses a liquid formulation injected into the suprachoroidal space that can form a solid insert, the reference is silent to specific crosslinking. The presence of such components are well known in the art as seen in the Jarret patent.
Jarrett discloses an injectable liquid formulation comprising a pharmaceutical agent and a carrier where the components are covalently bound together and form a solid that precipitates its active agents into the eye over time [abstract. Fig. 1-2, 0023]. The hydrogel comprises materials such as carboxymethyl cellulose present at least 20% of the formulation (0014, 0017]. The hydrogel crosslinks after insertion [0022]. The molecular weight of the macromolecules used can be up to 1 million Daltons [0025, 0038-0040]. The forms hydrogel will degrade over time from 1 to 30 days [0063].  The pharmaceutical agents include VEGF [0089-0095]. The solidified hydrogel acts as an implant and prosthetic in the eye [0121]. It would have been obvious to combine these components into a releasable formulation as they solve the same problem of Prausnitz.
Regarding the minimum force needed to separate the sclera and choroid, it is the position of the Examiner that such features would be found in a liquid formulation meeting the compositional limitations of the instant claims and as such are met by the prior art. The formulation of Prausnitz discloses that the formulation can comprise enzymes that degrade the fibers of the sclera, which would weaken the integrity of the tissue, reducing the force needed to separate from the surrounding tissue. The formulation meets the compositional limitations of the instant claims in that it is liquid, is injected with microneedles, comprises the same carrier materials, active agents and has the same viscosity and molecular weight. Further the steps of the method of completed by the prior art, specifically the fluid is 
The Office does not have the facilities for examining and comparing applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences. See Ex parte Phillips, 28 U.S. P.Q.2d 1302, 1303 (PTO Bd. Pat. App. &1 nt. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) And In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable liquid formulation. It would have been obvious to combine the vehicles of Jarret and Prausnitz into the formulation of O’Shea they solve the same problem of drug delivery to the eye. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable a safe means of glaucoma treatment.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant argues that the combination of O’Shea, Prausnitz and Jarrett does not render the claims obvious.  Regarding claim 26 and all associated dependent claims, applicant argues that since the combination does not specifically disclose that the formulation is configured for controlled release at a rate at which the pharmaceutical agent partitions from the liquid medium, it cannot render the claims obvious. Applicant points to the presence of a linker molecule in O’Shea as the rate controlling material. However, the instant claims do not foreclose the inclusion of addition compounds to the mixture, merely that the rate of release is moderated by the rate at which the pharmaceutical agent is partitioned into the liquid medium of the eye.  The linker of O’Shea controls the rate of release and acts .
Allowable Subject Matter
Claims 1-12, 17-22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618